“12:28 Pagel of 2

   

Fillin this inforination to identify your case:

  
     

  
 

 

  
     

 

 

Debtor 1 KEVIN WAYNE YOUNG

First Name Middle Name Last Name
Debtor 2 ERIN ANNE YOUNG
(Spouse if, filing) First Name Middle Name Last Name

      

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

    
 

 

  

Case number
(if Known)

 

 

(C1 Check if this is an
amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

if you are an individuai filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

GEGEHME List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below. __ ae / —_—
Identify the creditor and the property that is collateral What do you intend to do with the property that __ Did you claim the property

secures a debt? . as exempt on Schedule C?
Creditors AVID ACCEPTANCE CD Surrender the property. CI No
name: C1 Retain the property and redeem it.

@ Retain the property and enter into a & Yes
Description of CHEVY CRUSE - Does not run REGhiiahion Aeament

property CI Retain the property and [explain]:
securing debt:

 

 

Creditors CHFA C) Surrender the property. ONo
name: C1 Retain the property and redeem it.
@ Retain the property and enter into a @ Yes

Description of 3407 COLLINS AVE
property EVANS CO 80620

securing debt:

Reaffirmation Agreement.
CO Retain the property and [explain]:

 

 

Creditors CREDIT UNION OF COLORADO [9 Surrender the property. C1 No
name: [C] Retain the property and redeem it.
293 @ Retain the property and enter into a Wi Yes
Description of SILVERADO Reaffirmation Agreement.
property C1 Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor, Wy YR ING #:13 Filed:12/26/19 Entered:12/26/19 15:12:28 Page2 of 2
Debtor PRIN oe eee Doc Case number (if known)

 

securing debt:

 

 

Creditors HARLEY DAVIDSON CREDIT IB Surrender the property. Mi No
name: C) Retain the property and redeem tt,

C1 Retain the property and enter into a C1 Yes
Description of BIG BOY Reaffirmation Agreement.
property C1 Retain the property and [explain]:

securing debt:

 

 

Ee cist Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases {Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases ee Will the lease be assumed?
Lessor's name: O] No
Description of leased

Property: O Yes
Lessors name: No
Description of leased

Property: 0 Yes
Lessor’s name: O No
Description of leased

Property: 0 Yes
Lessor's name: O No
Description of leased

Property: C1 Yes
Lessor's name: Ol No
Description of leased

Property: O Yes
Lessor's name: O] No
Description of leased

Property: O Yes
Lessor's name: C] No
Description of leased

Property: O Yes

EERE Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

 

 

X /si KEVIN WAYNE YOUNG X /s/ ERIN ANNE YOUNG
KEVIN WAYNE YOUNG ERIN ANNE YOUNG
Signature of Debtor 1 Signature of Debtor 2
Date 12-26-2019 Date 12-26-2019
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
